Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA


  ALVIN PARKER,                                         )
                                                        )
                         Petitioner,                    )
                                                        )
  v.                                                    )      Case No. 20-CV-0125-GKF-JFJ
                                                        )
  SCOTT CROW, Director, Oklahoma                        )
  Department of Corrections,                            )
                                                        )
                         Respondent.                    )


                                       OPINION AND ORDER

         This matter comes before the Court on the 28 U.S.C. § 2241 petition for writ of habeas

  corpus (Dkt. 1), filed by petitioner Alvin Parker, a state inmate appearing pro se. Following review

  of the petition and petitioner’s supporting brief (Dkt. 5), the Court finds that no response is

  necessary and that the petition shall be summarily dismissed with prejudice.

                                                   I.

         Petitioner is incarcerated at the Dick Conner Correctional Center in Hominy, Oklahoma

  pursuant to the judgment and sentence entered against him in the District Court of Oklahoma

  County, Case No. CRF-85-698. Dkt. 1, at 1. He is serving a 199-year prison sentence for the

  crime of second degree murder after former conviction of a felony. Id. at 1-2, 20. In the instant

  § 2241 petition, filed March 26, 2020, Petitioner challenges the execution of his sentence and seeks

  relief on one ground: he “claims a constitutional violation under the 14th Amendment for

  respondent’s refusal to release him because he has discharged his sentence.” Dkt. 1, at 7. In

  support of this claim, petitioner alleges:

         Respondent did not deduct petitioner’s earned credits from his sentence under the
         1997 definition of life to result in his completion of his sentence. Respondent had
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 2 of 11




         a statutory duty under 57 O.S. § 138, to deduct petitioner’s earned credits from his
         life sentence when a court or legislature defined life as a number of years.”

  Dkt. 1, at 7-8. Petitioner characterizes his 199-year sentence as a life sentence and contends that

  the Oklahoma Legislature passed a law in 1997 defining a life sentence “as not less than 18 years

  nor more than 60 years.” Id. He further contends that, under this definition, he earned sufficient

  credits to have discharged his sentence in October 2014, after serving 60 years in prison. Id. at 8.

         Petitioner acknowledges that the Oklahoma law defining a life sentence “as not less than

  18 years nor more than 60 years” was repealed before it ever took effect, but he argues that law

  still gave him a “vested right” to have his 199-year sentence treated as a life sentence with a

  “maximum 60 year term.” Id. To support his argument that he has a “vested right” to have his

  sentence deemed discharged, petitioner relies on language from Resolution Trust Corporation v.

  Wright, 868 F. Supp. 301 (W.D. Okla. 1993) (Resolution Trust), stating that Oklahoma law

  prohibits the Oklahoma Legislature “from rescinding accrued rights that derive from statutory

  enactment subsequently repealed.” Id. (quoting Resolution Trust, 868 F. Supp. at 304 n.2).

         In his request for relief, petitioner asks the Court for a “correction of [his] consolidated

  record card (CRC) to reflect that in Oct. 2014, petitioner discharged the maximum 60 year term

  that he received under the 1997 state legislation’s definition of life as 18 to 60 years, with

  deductions of earned credits.” Dkt. 1, at 11.

         Petitioner filed a brief in support of his § 2241 petition (titled as a “motion for ex parte

  order of release from confinement”) (Dkt. 5) on April 24, 2020. In the brief, petitioner describes

  the instant § 2241 petition as “successive” because he presented the same ground for relief in a

  prior § 2241 petition, and this Court rejected it.1 Dkt. 5, at 1-3 (citing Sanders v. United States,

  373 U.S. 1 (1963)). Petitioner nevertheless urges this Court to reexamine Judge Dowdell’s prior


         1
             See Parker v. Allbaugh, Case No. 18-CV-0232-JED-FHM.
                                                   2
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 3 of 11




  decision to serve the “ends of justice” because “there was plain error in the original dismissal.” Id.

  at 1, 3.

                                                    II.

             While petitioner is currently in custody pursuant to a state-court judgment, he properly

  seeks habeas relief under § 2241, rather than § 2254, because he is challenging the execution of

  his sentence. Yellowbear v. Wyo. Att’y Gen., 525 F.3d 921, 924 (10th Cir. 2008); Montez v.

  McKinna, 208 F.3d 862, 865 (10th Cir. 2000).2 This Court must “promptly examine” a habeas

  petition and dismiss the petition “[i]f it plainly appears from the petition and any attached exhibits

  that the petitioner is not entitled to relief in the district court.” Rule 4, Rules Governing Section

  2254 Cases in the United States District Courts (Habeas Rule 4); see also Boutwell v. Keating,

  399 F.3d 1203, 1210 n.2 (10th Cir. 2005) (noting district courts have discretion to apply Habeas

  Rule 4 to review of § 2241 petitions). For two reasons, the Court finds that the petition shall be

  summarily dismissed with prejudice.

  A.         The petition is untimely.

             A state prisoner seeking federal habeas relief under § 2241 to challenge the execution of

  his sentence has one year from “the date on which the factual predicate of the claim or claims

  presented could have been discovered through the exercise of reasonable diligence.” 28 U.S.C.



             2
            The Tenth Circuit has previously acknowledged that its decision in Montez, holding that
  a state prisoner may challenge the execution of his or her sentence through a § 2241 petition,
  represents a minority view that other circuits have criticized. Leatherwood v. Allbaugh, 861 F.3d
  1034, 1042 n.6 (10th Cir. 2017); Tuggle v. Addison, 247 F. App’x 155, 157 n.1 (10th Cir. 2007)
  (unpublished). Nonetheless, Montez remains good law. But see Leatherwood, 861 F.3d at 1051
  (Hartz, J., concurring) (suggesting that Tenth Circuit’s decision to “carve[] out an exception” to
  the general rule that state prisoners must challenge custody through § 2254 lacks “textual support”
  and should be reconsidered); Ochoa v. Workman, 669 F.3d 1130, 1148 (Hartz, J., concurring)
  (interpreting Panetti v. Quarterman, 551 U.S. 930 (2005), as “suggest[ing] that claims by state
  prisoners challenging the execution of their sentences should be pursued under § 2254, rather than
  under 28 U.S.C. § 2241, as has been the rule in this circuit”).
                                                     3
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 4 of 11




  § 2244(d)(1)(D); see Dulworth v. Evans, 442 F.3d 1265, 1268 (10th Cir. 2006) (holding that one-

  year limitation period applies when state prisoner seeks habeas relief by challenging “a pertinent

  administrative decision rather than a state court judgment”). Because the prisoner must first

  exhaust administrative remedies and available state judicial remedies, the one-year limitation

  period for a prisoner who “timely and diligently exhausts his administrative remedies” commences

  under § 2244(d)(1)(D) when “the decision rejecting his administrative appeal becomes final.”

  Dulworth, 442 F.3d at 1268-69. The one-year limitation period is tolled, or suspended, while a

  “properly filed application for State post-conviction or other collateral review with respect to the

  pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); see also Clark v. Oklahoma, 468

  F.3d 711, 714 (10th Cir. 2006) (“Only state petitions for post-conviction relief filed within the one

  year allowed by AEDPA will toll the statute of limitations.”).

         As previously stated, petitioner alleges his continued incarceration violates the 14th

  Amendment because he discharged his sentence in October 2014. Dkt. 1, at 7. The record reflects

  that petitioner exhausted available administrative remedies as to this claim on November 15, 2017.

  Dkt. 1, at 3, 12-18. His one-year limitation period, under § 2244(d)(1)(D), for filing a federal

  habeas petition commenced the next day. Petitioner filed a petition for writ of mandamus in the

  District Court of Osage County, Case No. CV-2017-63, on November 28, 2017, and that court

  dismissed his petition on March 15, 2018, finding that petitioner was not entitled to relief. Id. at

  3, 21-22. Petitioner filed an appeal in the Oklahoma Court of Criminal Appeals (OCCA) on March

  26, 2018. Id. at 6-7, 22. By order filed April 9, 2018, in Case No. MA-2018-301, the OCCA

  declined jurisdiction and dismissed the matter, finding that petitioner failed to comply with the

  OCCA’s rules. Id. at 22. Assuming, without deciding, that the petition for writ of mandamus

  petitioner filed in the District Court of Osage County was a “properly filed” application for



                                                   4
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 5 of 11




  postconviction relief or other collateral review, petitioner’s one-year limitation period was tolled

  from November 28, 2017, to April 9, 2018, while he exhausted available state judicial remedies.3

  See 28 U.S.C. § 2244(d)(2). But even giving petitioner the benefit of statutory tolling, his one-

  year limitation period expired on April 10, 2019. And, while petitioner filed a § 2241 petition in

  this Court, on April 25, 2018, the filing of that timely federal habeas petition did not toll or

  otherwise extend his one-year limitation period for purposes of filing the instant § 2241 petition.

  See Duncan v. Walker, 533 U.S. 167, 181 (2001) (holding that “§ 2244(d)(2) does not toll the

  limitation period during the pendency of a federal habeas petition”). Thus, petitioner’s instant

  § 2241 petition, filed March 26, 2020, is untimely.

          Ordinarily, a habeas petitioner who files an untimely petition should be given an

  opportunity to demonstrate that he is entitled to equitable tolling of the one-year period or that he

  can overcome the untimely filing through a credible showing of actual innocence. See, e.g.,

  McQuiggin v. Perkins, 569 U.S. 383, 391-94 (2013) (discussing equitable tolling and “actual-

  innocence” exception); Day v. McDonough, 547 U.S. 198, 210 (2006) (“[B]efore acting on its own

  initiative, a court must accord the parties fair notice and an opportunity to present their positions.”).

  But it is clear from petitioner’s pleadings that he does not claim he is actually innocent; he claims

  he has fully served his sentence. Dkts. 1, 5. Thus, Perkins’ actual-innocence exception does not

  apply. Likewise, equitable tolling is not available under the circumstances of this case. The

  present record shows that petitioner diligently pursued his rights and, as further discussed below,




          3
           It is not entirely clear whether petitioner properly exhausted available state remedies and
  any failure to exhaust would provide a third ground for dismissal. See Dulworth, 442 F.3d at 1269
  (discussing exhaustion of judicial remedies in context of challenge to administrative decision).
  However, as discussed in this opinion, the Court finds the petition must be dismissed as untimely
  and as successive. The Court thus assumes without deciding that petitioner properly exhausted his
  claim.
                                                     5
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 6 of 11




  timely presented his 14th Amendment claim to this Court through a prior § 2241 petition. See Dkt.

  1, at 12-30. As a result, even if provided the opportunity, petitioner could not show that

  extraordinary circumstances prevented him from filing a timely petition. See Perkins, 569 U.S. at

  391 (identifying showings petitioner must make to warrant equitable tolling of one-year limitation

  period). Under these circumstances, the Court finds it unnecessary to provide petitioner an

  opportunity to present his position on the timeliness of the instant petition.

         Based on the foregoing, the Court finds that the instant § 2241 petition should be

  summarily dismissed, with prejudice, as time-barred.

  B.     The petition is also successive.

         As petitioner concedes, his instant § 2241 petition is also successive because he previously

  filed a § 2241 petition asserting the same Fourteenth Amendment claim he presents in the instant

  § 2241 petition. Dkt. 1, at Dkt. 5, at 1-2 (citing Sanders, 373 U.S. at 1); see also Dkt. 1, at 19-30.

  Provisions of 28 U.S.C. § 2244(b), as amended by the Antiterrorism and Effective Death Penalty

  Act of 1996 (AEDPA), require pre-authorization from the circuit court before a state prisoner files

  a “second or successive” habeas petition, require the prisoner to make certain showings before the

  district court must consider the merits of the petition, and require the district court to dismiss any

  claim presented in a second or successive petition if the claim was presented in a prior petition.

  28 U.S.C. § 2244(b). But, by the plain language of the statute, these provisions apply only when

  a state prisoner files “a second or successive habeas corpus application under section 2254.” Id.

  § 2244(b)(1), (2); cf. Stanko v. Davis, 617 F.3d 1262, 1269 n.5 (10th Cir. 2010) (concluding federal

  inmate did not need preauthorization to file successive § 2241 petition because § 2244(b) explicitly

  refers to § 2254 petitions).

         In two unpublished decisions, the Tenth Circuit has indicated that pre-AEDPA principles,



                                                    6
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 7 of 11




  not § 2244(b)’s provisions, govern successive § 2241 petitions filed by state prisoners. See White

  v. McKinna, No. 06-1069, 2006 WL 1234867, at *1 (10th Cir. May 2, 2006) (unpublished order)

  (citing two unpublished decisions for proposition that state prisoner seeking relief under § 2241

  does not need preauthorization under § 2244(b)(3)(A) to file second or successive § 2241 petition

  and stating that § 2241 petitions “are subject to abuse-of-the-writ principles”); Shabazz v. Keating,

  242 F.3d 390, 2000 WL 1763456, at *2 (10th Cir. 2000) (unpublished table decision) (stating that

  the Tenth Circuit had “not determined which criteria are applied for successive § 2241 petitions

  filed by ‘state’ petitioners, reasoning that neither § 2244(a) nor § 2244(b) expressly governs those

  petitions, and concluding that the § 2241 petition in that case was plainly successive under either

  provision); cf. Stanko, 617 F.3d at 1264, 1269-70 (concluding that pre-AEDPA principles

  regarding successive and abusive habeas petitions apply to successive § 2241 petitions filed by

  federal prisoners). Although White and Shabazz are unpublished, the Court finds them persuasive.

          Under pre-AEDPA principles, a district court “is permitted, not compelled, to decline to

  entertain” a habeas petition that asserts a claim that “was previously heard and decided.” Sanders,

  373 U.S. at 12. As stated in Sanders, pre-AEDPA decisions do not create “a rigid rule” requiring

  dismissal of a successive habeas petition. Id. But a court may “decline to entertain such an

  application . . . if [the court] ‘is satisfied that the ends of justice will not be served’ by inquiring

  into the merits.” Id. (quoting Salinger v. Loisel, 265 U.S. 224 (1924)). The petitioner bears the

  burden to show that “the ends of justice would be served by a redetermination of the [claim]” that

  was previously determined against petitioner. Sanders, 373 U.S. at 17; see also Perkins, 569 U.S.

  at 392-93 (noting that habeas petitioners may invoke “the miscarriage of justice exception to

  overcome various procedural defaults. . . . includ[ing] ‘successive’ petitions asserting previously

  rejected claims”). Significantly, though, “the ‘ends of justice’ require federal courts to entertain



                                                     7
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 8 of 11




  [successive] petitions only where the prisoner supplements his constitutional claim with a

  colorable showing of factual innocence.” Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986) (plurality

  opinion).

         Here, it is plainly apparent from the allegations and arguments in the instant § 2241

  petition, the documents attached thereto, and petitioner’s supporting brief, that petitioner presented

  the same claim he asserts in the instant petition in a prior § 2241 petition, and that this Court denied

  the prior petition on the merits. Dkt. 1, at 8, 19-30; see Opinion and Order, Parker v. Allbaugh,

  No. 18-CV-0232-JED-FHM, 2018 WL 5260028 (N.D. Okla. Oct. 22, 2018) (unpublished), appeal

  dismissed No. 18-5115 (10th Cir. Jan. 16, 2019). In doing so, the Court assumed the correctness

  of petitioner’s position that his “199-year sentence has the practical effect of a life sentence.” Dkt.

  1, at 26. But the Court rejected his contention “that the ODOC must treat his ‘life’ sentence as a

  determinate sentence of 18 to 60 years based on a definition of ‘life sentence’ passed by the

  Oklahoma Legislature in 1997 and repealed before it took effect.” Id. And the Court noted that

  both the Oklahoma Court of Criminal Appeals and the Tenth Circuit had previously issued

  decisions rejecting the same argument. Id. at 26-28.4

         Following the judgment entered in Case No. 18-CV-0232-JED-FHM, petitioner

  subsequently filed a motion to amend or alter the judgment, pursuant to Fed. R. Civ. P. 59(e),

  arguing that this Court “committed a ‘clear error of law’ when it denied his habeas petition.” Dkt.

  1, at 31. More specifically, petitioner argued that this Court should have followed Resolution



         4
            In its prior opinion and order entered in Case No. 18-CV-0232-JED-FHM, the Court also
  noted that petitioner challenged the execution of his sentence, on similar grounds through a 28
  U.S.C. § 2241 petition filed in N.D. Okla. Case No. 17-CV-134-JED-FHM. See Dkt. 1, at 24
  (indicating in footnote that petitioner’s § 2241 petition in Case No. 18-CV-0232 might be
  successive to the § 2241 petition filed in Case No. 17-CV-134, noting that respondent did not
  assert that argument in his response, and finding it more efficient to deny the potentially successive
  petition on the merits).
                                                     8
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 9 of 11




  Trust’s general statement of Oklahoma law regarding “vested rights” rather than finding

  persuasive several unpublished Tenth Circuit decisions rejecting the more specific argument

  presented by petitioner.     Id. at 32-35.    Judge Dowdell thoroughly considered petitioner’s

  Resolution Trust argument and denied the Rule 59(e) motion, in part, because he found “no clear

  error in [his] prior ruling.” Dkt. 1, at 31-36; see Opinion and Order, Parker v. Allbaugh, No. 18-

  CV-0232-JED-FHM, 2018 WL 5839087 (N.D. Okla. Nov. 7, 2018) (unpublished).

         Petitioner appealed the denial of the prior § 2241 petition, and the Tenth Circuit denied a

  certificate of appealability and dismissed the appeal. Dkt. 1, at 37-39; Parker v. Allbaugh, No. 18-

  5115 (10th Cir. Jan. 16, 2019) (unpublished order). In doing so, the Tenth Circuit stated that it

  “has repeatedly explained [that] the definition cited by Parker never became law because it was

  repealed prior to its effective date.” Dkt. 1, at 38. And the Tenth Circuit expressly “reject[ed]

  Parker’s argument that the [1997 Truth in Sentencing] Act created any vested rights.” Id. at 39.

  The Tenth Circuit subsequently denied petitioner’s petition for panel rehearing. Id. at 40.

         Nonetheless, petitioner persists by reasserting the same previously-rejected claim and

  making the same supporting arguments in his instant § 2241 petition. Dkt. 1, at 7-11. Thus, as

  petitioner concedes, his instant petition is successive. Dkt. 5, at 1. As previously stated, petitioner

  does not claim he is factually innocent. Nor does he present any new arguments to support his

  claim that he has “discharged” his sentence. Instead, he merely restates the arguments that Judge

  Dowdell thoroughly addressed and rejected in his prior rulings. And petitioner urges the Court to

  reconsider his previously-rejected claim because, in his view, this Court’s prior rejection of the

  claim was “plain error.” Dkt. 5, at 1-3. Applying pre-AEDPA principles, the Court finds that the

  ends of justice would not be served by once again reaching the merits of petitioner’s 14th

  Amendment claim. And, while a court generally should afford a habeas petitioner an opportunity



                                                    9
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 10 of 11




   to demonstrate why a habeas petition should not be summarily dismissed on procedural grounds,

   see Day, 547 U.S at 210, the Court finds no reason to afford petitioner that opportunity here.

   Petitioner adequately stated his position against dismissing the instant petition as successive when

   he filed the brief in support of his petition (Dkt. 5). For the reasons just discussed, the Court does

   not find petitioner’s arguments persuasive.

          Accordingly, the Court finds that the instant § 2241 petition should be dismissed, with

   prejudice, as a successive § 2241 petition.

                                                    III.

          As a final matter, the Court warns petitioner that if he files another § 2241 petition claiming

   that he is entitled to release from state custody because he “discharged” his sentence as of October

   2014 based on the never-effective 1997 definition of a life sentence, the Court will (1) summarily

   dismiss the petition and (2) impose filing restrictions against petitioner. The Court finds this

   warning is necessary given petitioner’s filing practices in this court, as discussed in this opinion,

   and in other courts. See Parker v. Province, 415 F. App’x 19, 23 (10th Cir. 2011) (unpublished)

   (noting that petitioner’s “abuse of the judicial system has been noted not only by the Oklahoma

   courts, but by the United States Supreme Court as well” and stating that petitioner “is cautioned to

   refrain from further filings pursuant to § 2241 which are patently without merit”); Parker v.

   Oklahoma, 540 U.S. 978 (2003) (mem.) (“As petitioner has repeatedly abused this Court’s process,

   the Clerk is directed not to accept any further petitions in noncriminal matters from petitioner

   unless the docketing fee required by Rule 38(a) is paid and petition submitted in compliance with

   Rule 33.1.”).

                                                    IV.

          In sum, the Court concludes that petitioner’s 28 U.S.C. § 2241 petition for writ of habeas



                                                    10
Case 4:20-cv-00125-GKF-JFJ Document 6 Filed in USDC ND/OK on 05/18/20 Page 11 of 11




   corpus shall be summarily dismissed, with prejudice, because it is both time-barred and successive.

   Further, under the particular circumstances of this case, the Court concludes that summary

   dismissal is appropriate without providing petitioner any further opportunity to state his position

   as to why the instant petition should not be dismissed. Finally, because the Court finds that no

   reasonable jurists would debate the procedural dismissal of the instant petition, the Court declines

   to issue a certificate of appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rule

   11(a), Rules Governing Section 2254 Cases in the United States District Courts.

          ACCORDINGLY, IT IS HEREBY ORDERED that:

      1. The petition for writ of habeas corpus (Dkt. 1) is dismissed with prejudice.

      2. A certificate of appealability is denied.

      3. A separate judgment shall be entered in this matter.

          DATED this 18th day of May 2020.




                                                     11
